Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment filed 01/06/2022 is acknowledged.
	The rejection of claims 1-2, 4-14, 16-20 under 35 U.S.C. 103(a) is withdrawn per claim amendments and persuasive applicant’s discussion.
	Claim 1 has been amended.
	Claims 3, 15 are cancelled.
	Claims 1-2, 4-14, 16-20 are being considered on the merits. 
Examiner’s Amendment
	In claim 6, please italicize the species name; i.e.  Lactobacillus rhamnosus.
	In claim 12, please insert -‘comprising’- after “according to claim 7”.
	In claims 11, 18, 19, 20’ please delete “2.5%w/v” and insert -2.5% w/v-. 
Amendment to the Specification
	Please replace the title of the invention on page 1 at line 1 with the following header. (Applicant’s request of 01/06/2022)
	“A process for Preparing a Beverage or Beverage Component from Brewer’s Spent Grains”

Examiner’s Statement of Reasons for Allowance
	The closest prior art Vilaplana et al. (US 2020/0040110) discloses a process for producing arabinoxylans using a combination of hot water extraction and enzymatic treatment of cereal by-products comprising brewer’s spent grains. The cereal 
	The presently claimed process for producing a beverage or beverage component involves a concomitant enzymatic hydrolysis (saccharification) and lactic fermentation of brewer’s spent grains. The process results in a beverage comprising lactic acid, residual sugar and water extractable arabinoxylans (WEAX). 
	Claims 1-2, 4-14, 16-20 are novel and non-obvious. Claims 1-2, 4-14, 16-20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAMID R BADR/Primary Examiner, Art Unit 1791